Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the filing of remarks and amendments on 11/23/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-7, 9-21 are pending in the application. Claim 8 is cancelled. 

Claim Interpretation
3. 	In light of the amendment to claims 9-14, the previous interpretation under 112 (f) is considered moot. 

Response to Arguments
4. 	Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive.
With respect to the amendment of claim 9 and 15, these claims were not amended in a similar manner as claim 1, thus the rejection of those claims is maintained as presented previously. Claim 8 did also not have a corresponding similar claim within claims 9-20. There are no arguments directed to the unamended features of claim 9-20. The arguments are directed to the amendment of claim 1, which contains additional verbiage and elements than those within prior claim 8, thus the amendment is new.  As to claims 1-7 and 21, Applicant contends that the prior art of Netter does not teach keeping the animation consistent with the movement of an object, as amended. The Examiner disagrees. Netter suggests as the user moves via cutting the apple the animation is at least activated where the object is located or moved. Nonetheless, the rejection below includes a new teaching to Block that explicitly shows where a moments model in a 3D graphics model can be used to activate an animation, when an object is interacted with, as the object moves for the purposes of animating in a video the subject matter to the user. Therefore, applicants’ arguments are considered moot in light of the new ground of rejection. Moreover, applicants’ amendments have necessitated this final rejection.  

Claim Objections
5. 	Claim 9-14 are objected to because of the following informalities:  In claim 9-10 and claim 12 after the amendment, applicant refers to “the matched animation element display area” to which the “matching unit” was amended out of the claim. It appears this was an inadvertent omission to amend this element and the rejection below will presume applicant would have changed the claim to instead refer to “an element display area” instead.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
7. 	Claims 1-5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Netter et. al. U.S Publication No. 20100177122 published July 15, 2010 in view of Airey et al. U.S. Publication 20070153004 published July 5, 2007 in further view of Block et. al. U.S. 

In regard to dependent claim 1,
Playing a video file, the video file comprising at least on displayed object (See remarks, Applicant states Netter discloses a media player that can display video and an interactive object (See remarks filed 11/05/2021, page 12, bottom to page 13 top). Netter (Para 43-45, 48 and 64). 
playing an animation file frame by frame in a hidden layer synchronously with the video file according to a playback time of a video file, the animation file comprising an animation element and each animation element corresponding to one or the at least one displayed object (See Para 7-25, a media player can display a video and an interactive object that plays an animation in response to be touched). Netter also teaches a video player (para 43-45, 48) can also display additional objects inserted into the video as a flash-based video or file (See also Para 64). Netter teaches the object may be in an undisplayed state or hidden (Para 48). Netter teaches the location of the object can be in a variety of locations on the display, including in the video (para 48). Netter teaches the area can be a hot spot to which the user can interact (Para 49) and an animation can be displayed (Para 50) and where location is taken into consideration. Netter teaches various forms of animations can be associated with an object (Para 50-53). Netter teaches the object can be an orbit object and move (Para 55). In response to a click and movement event in the video (Para 65) and as expressly stated in Netter (Para 66) the coordination module coordinates the animation of two or more elements such as an animation object and the video being played. Multiple animations can be played (Para 66, 71) in an order or in sync. Netter teaches frames can be played as a set or frame by frame (Para 65). Thus, Netter is seen as disclosing an animation that can be hidden and then activated frame by frame with the video when the user clicks on the displayed object causing the animation to be revealed and displayed at the location of the click or tap (See inputs para 49).
determining click/tap position information of a screen clicking/tapping event in response to the screen clicking/tapping event being detected (See Para 35-41, 49, 65, 70).  Netter teaches the user selects the object displayed in the video (e.g. apple). As stated a hot 
determining an animation element display area corresponding to the click/tap position information of the screen clicking/tapping event in the animation file according to the click/tap position information determining, according to the corresponding animation element display area, an animation element triggered by the screen clicking/tapping event  (Para 50, determining the location of the interaction relative to the selected object 220 and  215  and a frame of video being displayed to the user in rea 210, causing animation 230 to be displayed). Netter teaches optionally the video could be stopped or not while the animation plays in the media player (Para 52-53, 66-73).  
and determining an interactive operation corresponding to the triggered animation element and performing the interactive operation (See Para 49-55). Netter teaches the user cursor event over the apple causes the animation to display while the video is being played and displayed over chef in video window. As shown in Fig. 3, the event detector 320 detects events for the video player. Netter teaches the interactive object can be associated with one or more video (Para 61) and upon interaction by user to the playing video player (Para 64-65) a coordinated animation with the video being played (Para 66, 71-73).  
Netter teaches the video player is in a web page or file (para 47) that can display both the video and the animations, however Netter does not expressly state the animation is an animation file per se. The teachings of Airey are relied upon to show how one of ordinary skill in the art prior to the effective date of the invention that animations can be animation files. 
Airey is analogous art to the present application and Netter as Airey is from the same area of displaying animations within a file player (Para 2). Airey expressly states in the prior art that a variety of animation files and animation file players are available (Para 4) and can be displayed in web pages, to which Netter expressly teaches. Airey teaches implementation in a flash animation any other type of output provided to allow the user to perceive the output (Para 33). Airey teaches the animation file is any type of animation file such as flash, where the file is made up of a series of frames having layers (foreground and background). Further, the animation file can be any type of graphics data, audio, video, text or combination thereof (para 45) and can be any type of file format, including flash. Noting that, Netter clear teaches the animations are video frames and interactive objects and a flash player (Netter Para 44, 48 and 64).  In Airey, the layers can include image data and an animation made up of frames (Para 34) where the animation is made up of keyframes and interpolated keyframes. It is noted that Netter discloses a flash animation displayed in coordination with a frame of a video (Netter Para 46, 50) and inserted as an overlay to video. Airey teaches the graphics API can be any type of embedded graphics API and the operating system of the device can be any type of operating system (Para 38-39). Airey teaches the animation file can be stored in memory or downloaded to the device or streamed to the device (Para 44). Airey teaches the animation file includes data for the representation of the object (ball in Airey (Para 47) and Apple in Netter (fig. 2a-b) which moves while being shown as cut or dropped, etc. As stated in Airey the player renders the data in the animation file (Para 48-49). Airey suggests that animation content, no matter the type (Para 45) can be converted (Para 51-66) and played on the device.   Therefore, the combination of Netter and Airey disclose a media player that displays a video and animations where the animation can be in the form of an animation file. 
As shown above, Netter and Airey teach animation elements or layers and displayed objects but Netter in view of Airey do not specifically show:
wherein a movement position of each animation element is kept consistent with a movement position of the corresponding displayed object.  

Accordingly, it would have been obvious the one of ordinary skill in the art prior to the effective date of the invention having the teachings of Netter, Block and Airey in front of them to specifically modify the animations of Netter to be those incorporated into an animation file and where the movement position of each animation element is kept consistent with a movement position of the corresponding displayed object. The motivation to combine Airey with Netter comes from Airey that states a variety of animation files and animations players are available and 

With respect to dependent claim 2,  Netter teaches the method, wherein the determining an animation element display area corresponding to the click/tap position information of the screen clicking/tapping event in the animation file according to the click/tap position information of the screen clicking/tapping event comprises: determining a click/tap area comprising a click/tap position according to the click/tap position information of the screen clicking/tapping event; and determining an animation element display area overlapping the click/tap area in the animation file, and using the determined animation element display area as the animation element display area corresponding to the screen clicking/tapping event. (See Para 35-41, 49, 65, 70).  Netter teaches the user selects the object displayed in the video (e.g. apple). As stated a hot spot is a known term in the art (para 49) as an area inserted into a video frame that enables interaction from a user that may when interacted with cause an event to be triggered where an event can be display an animation (Para 50).  (Para 50, determining the location of the interaction relative to the selected object 220 and  215  and a frame of video being displayed to the user in rea 210, causing animation 230 to be displayed). Netter teaches optionally the video could be stopped or 
Netter teaches the video player is in a web page or file (para 47) that can display both the video and the animations, however Netter does not expressly state the animation is an animation file per se. The teachings of Airey are relied upon to show how one of ordinary skill in the art prior to the effective date of the invention that animations can be animation files. 
Airey is analogous art to the present application and Netter as Airey is from the same area of displaying animations within a file player (Para 2). Airey expressly states in the prior art that a variety of animation files and animation file players are available (Para 4) and can be displayed in web pages, to which Netter expressly teaches. Airey teaches implementation in a flash animation player (Para 5) and Airey states “any” file player is considered a Shockwave Flash player and associated files played in the player are considered animation files (Para 5). Airey states that animation files have been used widely in web pages (Para 5). Airey teaches the file player can work with a variety of animation files and API (Para 11). Airey teaches playback in the animation playback player can include display, playback, or any other type of output provided to allow the user to perceive the output (Para 33). Airey teaches the animation file is any type of animation file such as flash, where the file is made up of a series of frames having layers (foreground and background). Further, the animation file can be any type of graphics data, audio, video, text or combination thereof (para 45) and can be any type of file format, including flash. Noting that, Netter clear teaches the animations are video frames and interactive objects and a flash player (Netter Para 44, 48 and 64).  In Airey, the layers can include image data and an animation made up of frames (Para 34). It is noted that Netter discloses a flash animation displayed in coordination with a frame of a video (Netter Para 46, 50) and inserted as an overlay to video. 
Accordingly, it would have been obvious the one of ordinary skill in the art prior to the effective date of the invention having the teachings of Netter and Airey in front of them to specifically modify the animations of Netter to be those incorporated into an animation file. The motivation to combine Airey with Netter comes from Airey that states a variety of animation files and animations players are available and flash animation files are widely available in web pages (Para 5). Moreover, Airey suggests that an animation file is any type of animation file including but not limited to flash animations that are made up of frames and key-frames and where the animation file can be any type of file having data to be animated, any type of graphics data, video data, text data in any type of file format compatible with animation, such as flash animations (Para 34, 45). Noting that Netter discloses an animation may be displayed in a flash player (Netter Para 44, 48 and 64, 66-67).   
With respect to dependent claim 3, Netter teaches the method wherein the click/tap position information comprises click/tap coordinates; and the determining a click/tap area comprising a click/tap position according to the click/tap position information comprises: determining an area comprising the click/tap coordinates as the click/tap area according to the click/tap coordinates of the screen clicking/tapping event (See Para 49-50, location of interaction and Fig. 2a-2b and Para 65-66). 
dependent claim 4, Netter teaches the method wherein before the determining an animation element display area corresponding to the click/tap position information of the screen clicking/tapping event in the animation file according to the click/tap position information of the screen clicking/tapping event, the method further comprises: obtaining, for any animation element in the animation file, display position information of the animation element in a screen coordinate system; and determining an animation element display area corresponding to the animation element according to the display position information of the animation element in the screen coordinate system (See Para 46, 49-50 and 55). Netter teaches determining where to display the animation in response to selecting the hotspot and obtaining position information to where to display the animation in the screen. 
Netter teaches the video player is in a web page or file (para 47) that can display both the video and the animations, however Netter does not expressly state the animation is an animation file per se. The teachings of Airey are relied upon to show how one of ordinary skill in the art prior to the effective date of the invention that animations can be animation files. 
Airey is analogous art to the present application and Netter as Airey is from the same area of displaying animations within a file player (Para 2). Airey expressly states in the prior art that a variety of animation files and animation file players are available (Para 4) and can be displayed in web pages, to which Netter expressly teaches. Airey teaches implementation in a flash animation player (Para 5) and Airey states “any” file player is considered a Shockwave Flash player and associated files played in the player are considered animation files (Para 5). Airey states that animation files have been used widely in web pages (Para 5). Airey teaches the file player can work with a variety of animation files and API (Para 11). Airey teaches playback in the animation playback player can include display, playback, or any other type of output provided to allow the user to perceive the output (Para 33). Airey teaches the animation file is any type of animation file such as flash, where the file is made up of a series of frames having layers (foreground and background). Further, the animation file can be any type of graphics data, audio, video, text or combination thereof (para 45) and can be any type of file format, including flash. Noting that, 
Accordingly, it would have been obvious the one of ordinary skill in the art prior to the effective date of the invention having the teachings of Netter, Block and Airey in front of them to specifically modify the animations of Netter to be those incorporated into an animation file and where the movement position of each animation element is kept consistent with a movement position of the corresponding displayed object. The motivation to combine Airey with Netter comes from Airey that states a variety of animation files and animations players are available and flash animation files are widely available in web pages (Para 5). Moreover, Airey suggests that an animation file is any type of animation file including but not limited to flash animations that are made up of frames and key-frames and where the animation file can be any type of file having data to be animated, any type of graphics data, video data, text data in any type of file format compatible with animation, such as flash animations (Para 34, 45). Noting that Netter discloses an animation may be displayed in a flash player (Netter Para 44, 48 and 64, 66-67). Further motivation to combine Block with Netter and Airey comes from Block is to start with a video one wishes to enhance with animation, to which Netter teaches, and incorporating 3D objects with animations in the video timeline that can be interacted with during video playback (Para 94-95) as 
With respect to dependent claim 5, Netter teaches the method wherein the obtaining display position information of the animation element in a screen coordinate system comprises: determining display position information of the animation element in a video coordinate system according to display position information of a displayed object corresponding to the animation element in different video frames; and converting the display position information of the animation element in the video coordinate system into the display position information in the screen coordinate system according to a display parameter of a display screen on which the video file is played (See fig. 2a-2b, in displaying hotspot determination location (Para 49-50) corresponding to the playing video in window 210 that converts the selection of the apple to display the animation and other information in window 240). 
	With respect to dependent claim 21, Netter in view of Airey in view of Block teaches the method according to claim 1, further comprising:

	displaying a visible operation guidance area corresponding to one of the at least one displayed object, wherein the visible operation guidance area is larger than the corresponding animation element display area (See Netter Fig. 2A, the guidance area 240 in larger than the animation of the cutting of the apple, and in the alternative Block teaches that a scene can include one or more objects to include in the 3D graphics that can guide a user through the objects (Para 106-116).

8. 	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Netter in view of Airey as applied to claim 1-5 above, and further in view of Cabanier et. al. U.S. Publication No. 20140026023 filed Jan 23, 2014.

dependent claim 6-7, as indicated in the above discussion Netter in view of Airey teaches each element of claim 1.   
Netter in view of Airey in view of Block disclose an animation file and a cursor click area and where an animation can overlap a region (See rejection of claim 1 incorporated herein). 
Netter in view of Airey do not disclose wherein the display position information comprises starting point coordinates of the animation element display area, and a width value and a height value of the animation element display area; and the determining an animation element display area overlapping the click/tap area in the animation file comprises: determining, for any animation element display area in the animation file, pixel point coordinates in the animation element display area according to starting point coordinates of the animation element display area, and a width value and a height value of the animation element display area; and determining, in response to pixel point coordinates in the click/tap area coinciding with pixel point coordinates in the animation element display area, the animation element display area as the animation element display area overlapping the click/tap area in the animation file and determining a current playback animation frame in the animation file according to a frame rate of a video playback and a current playback position of the video file. 
Nonetheless, Cabanier teaches a web system that receives animation information including graphics within a file that includes width, height and frame rate information (Para 15-16 and 37). As stated in Cabanier the browser receives the animation information and converts it (Para 17-21) to then be readable to the browser. Cabanier teaches in response to a receipt of a web page request (Para 31-36) then an animation file can be received (Para 37). Cabanier teaches animation information can be provided in a number of ways where the information includes width, height and frame rate information. Cabanier teaches the animation information can be stored, received over a network or provided by the user (Para 37) or from another device (Para 38). Cabanier teaches the animation information can be in a variety of formats (Para 39) or converted to other formats (Para 40-41) and then presented to a runtime engine in the browser for rendering 
Accordingly, it would have been obvious the one of ordinary skill in the art prior to the effective date of the invention having the teachings of Netter, Block and Airey in front of them to specifically modify the animations of Netter to be those incorporated into an animation file and where the movement position of each animation element is kept consistent with a movement position of the corresponding displayed object. The motivation to combine Airey with Netter comes from Airey that states a variety of animation files and animations players are available and flash animation files are widely available in web pages (Para 5). Moreover, Airey suggests that an animation file is any type of animation file including but not limited to flash animations that are made up of frames and key-frames and where the animation file can be any type of file having data to be animated, any type of graphics data, video data, text data in any type of file format compatible with animation, such as flash animations (Para 34, 45). Noting that Netter discloses an animation may be displayed in a flash player (Netter Para 44, 48 and 64, 66-67). Further motivation to combine Block with Netter and Airey comes from Block is to start with a video one wishes to enhance with animation, to which Netter teaches, and incorporating 3D objects with animations in the video timeline that can be interacted with during video playback (Para 94-95) as the objects move thereby enhancing the user experience via animated exploration deeper into the video topic, as illustrated in Example 1-2 (para 106-116)(e.g. moving comets, stars, objects, persons, etc.). Further motivation to combine Cabanier comes from Cabanier that discloses the animation information can be in any number of formats and can be converted into any other format base where the height, width and frame rate of the animation corresponding to the web content so as to be rendered at different locations and times on the display in response to the user input regardless of the browser type and window size (Para 39-42).   


 	Claims 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Netter et. al. U.S 
Publication No. 20100177122 published July 15, 2010 in view of Airey et al. U.S. Publication 20070153004 published July 5, 2007.


Regarding Independent claim 9, Netter teaches a video file playing apparatus comprising: a memory, processor coupled to the memory, the processor being configured to: 
(Netter teaches an apparatus Fig. 3, comprising a player 310, a detector 32, a processor (Para 58, Fig. 302 and a memory Para 78-79 and in combination Airey teaches an apparatus Fig. 3, a processor 300 and a memory 305).
play an animation file frame by frame according to a playback time of a video file, the video file comprising at least one displayed object, and the animation file comprising an animation element generated according to the displayed object (See Para 7-25, a media player can display a video and an interactive object that plays an animation in response to be touched). Netter also teaches a video player (para 43-45, 48) can also display additional objects inserted into the video as a flash-based video or file (See also Para 64). 
determine click/tap position information of a screen clicking/tapping event in response to the screen clicking/tapping event being detected (See Para 35-41, 49, 65, 70).  Netter teaches the user selects the object displayed in the video (e.g. apple). As stated a hot spot is a known term in the art (para 49) as an area inserted into a video frame that enables interaction from a user that may when interacted with cause an event to be triggered where an event can be display an animation (Para 50).  
determine an animation element display area corresponding to the click/tap position information of the screen clicking/tapping event in the animation file according to the click/tap event (Para 50, determining the location of the interaction relative to the selected object 220 and 215 and a frame of video being displayed to the user in rea 210, causing 
Determine, according to the matched animation element display area, an animation element triggered by the clicking/tapping event and determine an interactive operation corresponding to the triggered animation element and perform the interactive operation (See Para 49-55). Netter teaches the user cursor event over the apple causes the animation to display while the video is being played and displayed over chef in video window. As shown in Fig. 3, the event detector 320 detects events for the video player. Netter teaches the interactive object can be associated with one or more video (Para 61) and upon interaction by user to the playing video player (Para 64-65) a coordinated animation with the video being played (Para 66, 71-73).  
Netter teaches the video player is in a web page or file (para 47) that can display both the video and the animations, however Netter does not expressly state the animation is an animation file per se. The teachings of Airey are relied upon to show how one of ordinary skill in the art prior to the effective date of the invention that animations can be animation files. 
Airey is analogous art to the present application and Netter as Airey is from the same area of displaying animations within a file player (Para 2). Airey expressly states in the prior art that a variety of animation files and animation file players are available (Para 4) and can be displayed in web pages, to which Netter expressly teaches. Airey teaches implementation in a flash animation player (Para 5) and Airey states “any” file player is considered a Shockwave Flash player and associated files played in the player are considered animation files (Para 5). Airey states that animation files have been used widely in web pages (Para 5). Airey teaches the file player can work with a variety of animation files and API (Para 11). Airey teaches playback in the animation playback player can include display, playback, or any other type of output provided to allow the user to perceive the output (Para 33). Airey teaches the animation file is any type of animation file such as flash, where the file is made up of a series of frames having layers (foreground and background). Further, the animation file can be any type of graphics data, audio, video, text or 
Accordingly, it would have been obvious the one of ordinary skill in the art prior to the effective date of the invention having the teachings of Netter and Airey in front of them to specifically modify the animations of Netter to be those incorporated into an animation file. The motivation to combine Airey with Netter comes from Airey that states a variety of animation files and animations players are available and flash animation files are widely available in web pages (Para 5). Moreover, Airey suggests that an animation file is any type of animation file including but not limited to flash animations that are made up of frames and key-frames and where the animation file can be any type of file having data to be animated, any type of graphics data, video data, text data in any type of file format compatible with animation, such as flash animations (Para 34, 45). Noting that Netter discloses an animation may be displayed in a flash player (Netter Para 44, 48 and 64, 66-67).   
With respect to dependent claim 10,  Netter teaches the apparatus, wherein the processor is further configured to determine a click/tap area of a click/tap position information according to the click/tap position information of the screen clicking/tapping event and determine an animation element display area overlapping the click/tap area in the animation file, and use the determined animation element display area as the animation element display area corresponding to the screen clicking/tapping event. (See Para 35-41, 49, 65, 70).  Netter teaches the user selects the object displayed in the video (e.g. apple). As stated a hot spot is a known term in the art (para 49) as an area inserted into a video frame that enables interaction from a user that may when interacted with cause an event to be triggered where an event can be display an animation (Para 50).  (Para 50, determining the location of the interaction relative to the selected object 220 and 215 and a frame of video being displayed to the user in rea 210, causing animation 230 to be displayed). Netter teaches optionally the video could be stopped or not while the animation plays in the media player (Para 52-53, 66-73).  Netter teaches the user cursor event over the apple causes the animation to display while the video is being played and displayed over chef in video window. As shown in Fig. 3, the event detector 320 detects events for the video player. Netter teaches the interactive object can be associated with one or more video (Para 61) and upon interaction by user to the playing video player (Para 64-65) a coordinated animation with the video being played (Para 66, 71-73).  
Netter teaches the video player is in a web page or file (para 47) that can display both the video and the animations, however Netter does not expressly state the animation is an animation file per se. The teachings of Airey are relied upon to show how one of ordinary skill in the art prior to the effective date of the invention that animations can be animation files. 
Airey is analogous art to the present application and Netter as Airey is from the same area of displaying animations within a file player (Para 2). Airey expressly states in the prior art that a variety of animation files and animation file players are available (Para 4) and can be displayed in web pages, to which Netter expressly teaches. Airey teaches implementation in a flash animation player (Para 5) and Airey states “any” file player is considered a Shockwave Flash player and associated files played in the player are considered animation files (Para 5). Airey states that animation files have been used widely in web pages (Para 5). Airey teaches the file player can any other type of output provided to allow the user to perceive the output (Para 33). Airey teaches the animation file is any type of animation file such as flash, where the file is made up of a series of frames having layers (foreground and background). Further, the animation file can be any type of graphics data, audio, video, text or combination thereof (para 45) and can be any type of file format, including flash. Noting that, Netter clear teaches the animations are video frames and interactive objects and a flash player (Netter Para 44, 48 and 64).  In Airey, the layers can include image data and an animation made up of frames (Para 34). It is noted that Netter discloses a flash animation displayed in coordination with a frame of a video (Netter Para 46, 50) and inserted as an overlay to video. Airey teaches the graphics API can be any type of embedded graphics API and the operating system of the device can be any type of operating system (Para 38-39). Airey teaches the animation file can be stored in memory or downloaded to the device or streamed to the device (Para 44). Airey teaches the animation file includes data for the representation of the object (ball in Airey (Para 47) and Apple in Netter (fig. 2a-b). As stated in Airey the player renders the data in the animation file (Para 48-49). Airey suggests that animation content, no matter the type (Para 45) can be converted (Para 51-66) and played on the device.   Therefore, the combination of Netter and Airey disclose a media player that displays a video and animations where the animation can be in the form of an animation file. 
Accordingly, it would have been obvious the one of ordinary skill in the art prior to the effective date of the invention having the teachings of Netter and Airey in front of them to specifically modify the animations of Netter to be those incorporated into an animation file. The motivation to combine Airey with Netter comes from Airey that states a variety of animation files and animations players are available and flash animation files are widely available in web pages (Para 5). Moreover, Airey suggests that an animation file is any type of animation file including but not limited to flash animations that are made up of frames and key-frames and where the animation file can be any type of file having data to be animated, any type of graphics data, video data, text data in any type of file format compatible with animation, such as flash animations (Para 34, 45). 
With respect to dependent claim 11, Netter teaches the apparatus wherein the click/tap position information comprises click/tap coordinates; and the processor is further configured to determine the click/tap area comprising a click/tap coordinates according to the click/tap position (coordinates) of the screen clicking/tapping event (See Para 49-50, location of interaction and Fig. 2a-2b and Para 65-66). 
With respect to dependent claim 12, Netter teaches the apparatus wherein the processor is further configured to obtain for any animation element in the animation file, display position information of the animation element in a screen coordinate system; according to the click/tap position information of the screen click/tap event in the animation element display area and determining an animation element display area corresponding to the animation element according to the display position information of the animation element in the screen coordinate system (See Para 46, 49-50 and 55). Netter teaches determining where to display the animation in response to selecting the hotspot and obtaining position information to where to display the animation in the screen. 
Netter teaches the video player is in a web page or file (para 47) that can display both the video and the animations, however Netter does not expressly state the animation is an animation file per se. The teachings of Airey are relied upon to show how one of ordinary skill in the art prior to the effective date of the invention that animations can be animation files. 
Airey is analogous art to the present application and Netter as Airey is from the same area of displaying animations within a file player (Para 2). Airey expressly states in the prior art that a variety of animation files and animation file players are available (Para 4) and can be displayed in web pages, to which Netter expressly teaches. Airey teaches implementation in a flash animation player (Para 5) and Airey states “any” file player is considered a Shockwave Flash player and associated files played in the player are considered animation files (Para 5). Airey states that any other type of output provided to allow the user to perceive the output (Para 33). Airey teaches the animation file is any type of animation file such as flash, where the file is made up of a series of frames having layers (foreground and background). Further, the animation file can be any type of graphics data, audio, video, text or combination thereof (para 45) and can be any type of file format, including flash. Noting that, Netter clear teaches the animations are video frames and interactive objects and a flash player (Netter Para 44, 48 and 64).  In Airey, the layers can include image data and an animation made up of frames (Para 34). It is noted that Netter discloses a flash animation displayed in coordination with a frame of a video (Netter Para 46, 50) and inserted as an overlay to video. Airey teaches the graphics API can be any type of embedded graphics API and the operating system of the device can be any type of operating system (Para 38-39). Airey teaches the animation file can be stored in memory or downloaded to the device or streamed to the device (Para 44). Airey teaches the animation file includes data for the representation of the object (ball in Airey (Para 47) and Apple in Netter (fig. 2a-b). As stated in Airey the player renders the data in the animation file (Para 48-49). Airey suggests that animation content, no matter the type (Para 45) can be converted (Para 51-66) and played on the device.   Therefore, the combination of Netter and Airey disclose a media player that displays a video and animations where the animation can be in the form of an animation file. 
Accordingly, it would have been obvious the one of ordinary skill in the art prior to the effective date of the invention having the teachings of Netter and Airey in front of them to specifically modify the animations of Netter to be those incorporated into an animation file. The motivation to combine Airey with Netter comes from Airey that states a variety of animation files and animations players are available and flash animation files are widely available in web pages (Para 5). Moreover, Airey suggests that an animation file is any type of animation file including but not limited to flash animations that are made up of frames and key-frames and where the animation file can be any type of file having data to be animated, any type of graphics data, video data, text 
With respect to dependent claim 13-14, Netter teaches the apparatus, wherein the processor is further configured to determine display position information of the animation element in a video coordinate system according to display position information of a displayed object corresponding to the animation element in different video frames; and convert the display position information of the animation element in the video coordinate system into the display position information in the screen coordinate system according to a display parameter of a display screen on which the video file is played (See fig. 2a-2b, in displaying hotspot determination location (Para 49-50) corresponding to the playing video in window 210 that converts the selection of the apple to display the animation and other information in window 240). 


With respect to claims 15-19, claims 15-19 refer to a non-transitory computer readable medium comprising substantially similar subject matter as the steps described in claims 9-14, thus in further view of the following are rejected along the same rationale. (Netter teaches an apparatus Fig. 3, comprising a player 310, a detector 32, a processor (Para 58, Fig. 302 and a memory Para 78-79 and in combination Airey teaches an apparatus Fig. 3, a processor 300 and a memory 305).

 

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179